Citation Nr: 0945729	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to February 
1959.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 RO decision, which 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown by 
competent evidence of record to be etiologically related to a 
disease, injury, or event in service.  

2.  The Veteran's tinnitus is not shown by competent evidence 
of record to be etiologically related to a disease, injury, 
or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, and 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may tinnitus be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, and 3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

An August 2008 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  Additionally, this letter described how 
appropriate disability ratings and effective dates were 
assigned. 

With regard to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records were likely lost in a 1973 fire at the National 
Personnel Records Center (NPRC) facility located in St. 
Louis, Missouri.  VA has a heightened duty to assist in these 
cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board concludes, however, that the heightened duty to assist 
has been met.  An attempt was made to obtain the Veteran's 
service treatment records.  The RO determined, in August 
2008, that the Veteran's service treatment records could not 
be obtained.  It is clear from the November 2009 Written 
Brief Presentation that the Veteran and his representative 
are aware that the Veteran's service treatment records are 
fire related.  The claims file contains all available 
evidence pertinent to the claims, including VA medical 
records.  The Board notes that the Veteran indicated in an 
August 2008 statement that he received treatment from an ear 
specialist in Topeka from 1964 to 1966.  However, the Veteran 
also indicated in his August 2008 VCAA response that he had 
no other information or evidence to give VA to substantiate 
his claims.  As the Veteran was given a copy of an 
Authorization and Consent to Release Information form with 
the August 2008 VCAA letter, he did not submit sufficient 
authorization or information to allow VA to obtain the 1964 
to 1966 treatment records, and he indicated that he had no 
other evidence to submit, the Board finds that VA has 
fulfilled its duty to assist.  All available records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination in October 2008, 
which addressed his claims for service connection for 
tinnitus and bilateral hearing loss.  The Board notes that 
the Veteran's representative argued in the November 2009 
Written Brief Presentation that this examination is 
inadequate, as the examiner failed to offer an opinion 
regarding the etiology of the Veteran's hearing loss and 
tinnitus and failed to consider the lay assertions submitted 
by the Veteran's spouse after this examination was conducted.  
With respect to the assertions of the Veteran's spouse, the 
Board notes that these lay assertions fundamentally reiterate 
the assertions that the Veteran has made.  Therefore, as the 
Veteran's assertions were considered by the examiner, the 
Board finds that the substance of his wife's lay assertions 
was essentially considered as well.  Furthermore, the Board 
notes that the examiner reviewed the claims file, conducted 
the appropriate diagnostic tests and studies, and noted the 
Veteran's history of noise exposure.  While the examiner 
indicated that she could not render an opinion without 
resorting to mere speculation based on the lack of service 
treatment records, the Board finds that ordering a new VA 
examination would serve no purpose, as the service treatment 
records are unfortunately still unavailable and, as such, any 
opinion rendered would be speculative.  Speculative opinions 
are not sufficient to raise a reasonable doubt.  See, e.g., 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the appellant may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative).  Therefore, under the 
circumstances, the Board finds this examination report is 
sufficient upon which to base a decision with regard to these 
claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that he currently 
experiences hearing loss and tinnitus as a result of his 
active duty service.  Specifically, it was reported in the 
November 2009 Written Brief Presentation that the nature of 
the Veteran's active duty involved heavy exposure to 
traumatic noise from weapon fire as a light weapons 
infantryman.  It was also asserted in this Written Brief 
Presentation that the Veteran has had ringing in his ears and 
difficulty hearing since his time in the army.  The Veteran 
indicated in an October 2008 statement that he was 
continuously exposed to the firing of weapons without hearing 
protection.    

As discussed above, the Veteran's service treatment records 
are unfortunately not available.  The Board notes that the 
Veteran's DD 214 Form is available and reflects that he 
served as a light weapons infantryman.

The first medical evidence of record documenting complaints 
of hearing difficulties is from 2004, when the Veteran's 
hearing aids were checked.  See VA treatment record, January 
2004.  In a September 2005 VA audiological consultation note, 
the Veteran was diagnosed with bilateral sensorineural 
hearing loss.  It was noted that hearing aids would be 
ordered upon approval through prosthetics. 

The Veteran underwent a VA examination in October 2008.  The 
examiner reviewed the claims file and noted that no results 
of hearing tests are included in the file, as they are 
reportedly fire related.  The examiner noted that the 
Veteran's chief complaints were hearing loss and tinnitus.  
The Veteran reported both military noise exposure and 
civilian noise exposure.  Specifically, the Veteran reported 
that his ears have had a loud ringing since firing the M-1 
rifles on the range in service.  He also fired the .30 
caliber and .50 caliber machine guns and rocket launchers.  
With respect to civilian noise exposure, the Veteran has 
farmed his entire adult life and has participated in tractor 
competitions for 20 plus years.  The Veteran reported that 
his bilateral, constant tinnitus has been present since the 
mid 1950s.  It was noted that tinnitus is consistent with 
noise exposure and hearing loss bilaterally.  Upon physical 
examination, the Veteran's puretone threshold at 3 
frequencies for each ear was noted as well above 40 decibels.  
As such, the criteria for hearing loss, as set forth under 
38 C.F.R. § 3.385, have been met bilaterally.  In conclusion, 
the examiner noted that the Veteran's service treatment 
records are not available, as they are fire related.  She 
noted that the Veteran was an army infantryman during 
peacetime and has a long history of occupational and 
recreational noise exposure, as noted above.  Finally, the 
examiner stated that, as it cannot be determined that he did 
not have hearing loss upon entry into or exit from service 
without service treatment records, she cannot resolve whether 
or not acoustic trauma is the cause of, or contributed to, 
his current hearing loss without resorting to mere 
speculation.   

The Board notes that the claims file also contain a March 
2009 statement from the Veteran's wife, in which she stated 
that she met the Veteran in September 1959 and he has been 
bothered with ringing in his ears since she has known him.  
She further stated that his hearing has gotten worse 
throughout the years and that the Veteran has always told her 
that the ringing and his hearing troubles were from firing 
weapons in the military. 

As an initial matter, the Board notes that there is no 
medical evidence of record reflecting that the Veteran 
demonstrated hearing loss of either ear or tinnitus to a 
compensable degree within one year of discharge from active 
duty.  As such, service connection cannot be granted on a 
presumptive basis.  

With respect to granting service connection for hearing loss 
and tinnitus on a direct basis, regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2009).  Currently, no competent 
medical opinion has related hearing loss or tinnitus to 
service, and the only medical opinion of record on the matter 
has suggested that to do so would require speculation.  As 
noted above, opinions based on speculation are of no 
probative value and are, therefore, not sufficient to raise a 
reasonable doubt.  See, e.g., Obert, supra.  Thus, the 
Veteran's claims for service connection for tinnitus and 
hearing loss must fail on a direct basis.  See Hickson, 
supra. 

In denying the Veteran's claims, the Board acknowledges the 
statement submitted in March 2009 from the Veteran's spouse 
indicating that the Veteran has had ringing in his ears since 
1959, as well as the Veteran's contentions in the November 
2009 Written Brief Presentation that he has had difficulty 
hearing and ringing in his ears since his time in the army.  
The Board notes that the Veteran and his wife are competent 
to offer a description of the symptoms he experienced in 
service or she witnessed immediately following service, and 
to describe a continuity of symptoms since service.  A 
layperson, such as the Veteran or his wife, is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, however, the Board notes that the claims folder 
contains no evidence of hearing complaints of any kind until 
2004, approximately 45 years after the Veteran's discharge 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In light of the lack of evidence showing 
complaints, treatment, or diagnosis of hearing loss 
disability or tinnitus for decades after service, the Board 
finds the assertions of the Veteran and his wife that he had 
tinnitus and a hearing loss disability since service to lack 
credibility.  

As noted above, there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
service records are presumed to have been or were destroyed 
while the file was in the possession of the government.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In so doing, the 
Board observes that the Veteran's his DD-214 Form reflects 
that he was a light weapons infantryman in service and, as 
such, was exposed to noise.  However, with no medical 
evidence of complaints of hearing loss or tinnitus for 
approximately 45 years after service, and no medical opinion 
relating current hearing loss or tinnitus to service, the 
Board finds that the claims file contains no medical evidence 
of record supporting service connection for tinnitus or 
hearing loss of either ear.  

Additionally, it was specifically noted in the October 2008 
VA examination report that the Veteran has had significant 
noise exposure post service, to include farming and over 20 
years of participation in tractor competitions  The examiner 
noted that the Veteran's tinnitus is consistent with noise 
exposure and hearing loss bilaterally.  However, there is no 
indication in the medical evidence of record that this 
tinnitus and hearing loss are consistent with in-service 
noise exposure, as opposed to post-service noise exposure.  
As such, in light of the Veteran's 45-year negative history 
for any complaints of tinnitus or bilateral hearing loss, the 
Veteran's post-service noise exposure, and the examiner's 
statement that to resolve whether or not acoustic trauma is 
the cause of, or contributed to, the Veteran's current 
hearing loss would require mere speculation, the Board finds 
that service connection is not warranted for tinnitus or 
hearing loss of either ear on a direct basis.  

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for tinnitus and bilateral hearing 
loss, and the benefit-of-the-doubt rule is not for 
application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


